Citation Nr: 0409172	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  96-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 25, 
2001.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from March 25, 2001.

4  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, from November 1952 to March 1954, from November 
1955 to November 1958, and from January 1959 to October 1959.  
His claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

This case was previously before the Board.  The Board 
remanded the case in February 2001 to schedule the veteran 
for a hearing.  That hearing was held in May 2001.  In 
September 2002, the Board also attempted to develop the 
record on its own by scheduling the veteran for appropriate 
examinations with respect to the issues on appeal.  The case 
is once again before the Board for appellate review. 

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran initiated an appeal of the RO's denial of claims 
for service connection for residuals of head trauma and 
increased evaluations for PTSD and for a right shoulder 
disorder.  In September 2002, the Board determined that 
additional examinations were needed before it could 
adjudicate these claims, and requested that the veteran be 
scheduled for a neurological examination, a psychiatric 
examination and an orthopedic examination.  However, the VA 
Medical Center (VAMC) that scheduled the examinations 
informed the Board that the veteran had called and indicated 
that he would not be reporting for the examinations because 
he was not aware of any appeal before the Board.  

As a result of this confusion, the veteran should clarify 
whether he would like to continue his appeal.  If the veteran 
wishes to withdraw his appeal with respect to any issue, he 
should be notified of the proper procedures for withdrawing 
an appeal as outlined in 38 C.F.R. § 20.204 (2003).  If the 
veteran wishes to continue his appeal, appropriate 
examinations should be scheduled. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran to 
clarify whether or not he wants to 
withdraw his appeal with respect to any 
of the issues listed on page one.  In so 
doing, the RO should explain the proper 
procedures for withdrawing an appeal as 
outlined in 38 C.F.R. § 20.204.  

2.  If the veteran does not withdraw his 
appeal with respect to the issue 
involving service connection for 
residuals of head trauma, the RO should 
schedule the veteran for a VA 
neurological examination.  The claims 
folder, including a copy of this remand, 
should be provided to the examiner for 
his or her review.  Following review of 
the veteran's claims folder, the examiner 
should specifically address whether it is 
at least as likely as not (50 percent 
probability or greater) that the veteran 
suffers from a disability as a result of 
head trauma he sustained while on active 
duty in Korea in the 1950's.  The 
examiner should include any and all 
indicated studies and tests that are 
deemed necessary.  The examiner should 
also comment on the CT scan performed at 
Platte Valley Medical Group in August 
1998 which revealed mild generalized 
cortical atrophy, as well as recent VA 
treatment reports which show evidence of 
Alzheimer's-type dementia.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

3.  If the veteran does not withdraw his 
appeal with respect to the issue 
involving an increased evaluation for 
PTSD, the RO should schedule the veteran 
for a VA psychiatric examination to 
assess the severity of that disability.  
The claims folder, including a copy of 
this remand, should be provided to the 
examiner for his or her review.  The 
examiner should include any and all 
indicated studies and tests that are 
deemed necessary, and all clinical 
findings should be reported in detail in 
light of the nomenclature of the DSM-IV.  
The examiner is requested to render a 
multi-axial diagnosis, including 
assignment of a GAF score and an 
explanation of what the score means for 
each psychiatric disorder diagnosed.  The 
examiner should also offer an opinion as 
to the relationship between PTSD and any 
other psychiatric disorders diagnosed, 
namely the veteran's dementia due to 
possible Alzheimer's disease.  If no 
relationship is found to exist, the 
examiner should, to the extent possible, 
distinguish symptomatology attributable 
to the veteran's PTSD from any other 
psychiatric disorders identified.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

4.  If the veteran does not withdraw his 
appeal with respect to the issue 
involving an increased evaluation for a 
right shoulder disability, the RO should 
schedule the veteran for a VA orthopedic 
examination to assess the severity of 
that disability.  The claims folder, 
including a copy of this remand, should 
be provided to the examiner for his or 
her review.  The examination should 
include X-rays and a complete test of the 
range of motion of the veteran's right 
shoulder, documented in degrees.  The 
examiner should also answer the following 
questions: (a) whether the right shoulder 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

5.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  

6.  When the development requested has 
been completed, the RO should 
readjudicate any issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case.  Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is obtain additional evidence and 
information.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




